--------------------------------------------------------------------------------

Exhibit 10.14
 
DEBT CONVERSION AGREEMENT


This Debt Conversion Agreement (this “Agreement”) dated September 24, 2012, is
by and between, Epazz, Inc., an Illinois corporation (the "Company") and L&F
Lawn Services, Inc., an Illinois corporation (the “Creditor”), each a “Party”
and collectively the “Parties.”


 
W I T N E S S E T H:



WHEREAS, the Company owes an aggregate of $53,968.50 (the “Amount Owed”) to the
Creditor pursuant to outstanding accounts payable (the “Accounts Payable”);


WHEREAS, the Company and the Creditor desire to convert the Amount Owed under
the Accounts Payable into shares of newly issued restricted Class A Common Stock
of the Company, $0.01 par value per share, at a rate of one (1) share of Class A
Common Stock for every $0.005217391 of the Amount Owed to Creditor (the “Common
Stock”, the “Conversion” and the “Conversion Rate”);


WHEREAS, the Creditor agrees to convert the Accounts Payable into Common Stock
at the Conversion Rate; and


WHEREAS, the Company and the Creditor desire to set forth in writing the terms
and conditions of their agreement and understanding concerning Conversion of the
Accounts Payable.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, the Parties hereto agree as
follows:


1.           Consideration.


(a)           In consideration and in full satisfaction of the forgiveness of
the entire Amount Owed pursuant to and in connection with the Accounts Payable,
which amount is owed to the Creditor, and the termination and cancellation of
the Accounts Payable, the Company agrees to issue the Creditor an aggregate of
10,343,963 restricted shares of Common Stock (one share for every $0.005217391
of the Accounts Payable converted into shares of Common Stock, the “Shares”).


(b)           In consideration for the issuance of the Shares, the Creditor
agrees to forgive and cancel the Accounts Payable, confirms that such Accounts
Payable is satisfied in full and agrees to waive and forgive any accrued and
unpaid interest payable thereunder.


 
Page 1 of 6

--------------------------------------------------------------------------------

 
2.           Full Satisfaction.


Creditor agrees that he, she or it is accepting the Shares in full satisfaction
of the Accounts Payable which is being converted into Common Stock and that as
such Creditor will no longer have any rights of repayment against the Company as
to the Amount Owed under the Accounts Payable which is being converted into
Shares pursuant to this Agreement, at such time as the Shares have been issued
to Creditor.
 
3.           Mutual Representations, Covenants and Warranties.





(a)           The Parties have all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The Parties have duly and validly
executed and delivered this Agreement and will, on or prior to the consummation
of the transactions contemplated herein, execute, such other documents as may be
required hereunder and, assuming the due authorization, execution and delivery
of this Agreement by the Parties hereto and thereto, this Agreement constitutes,
the legal, valid and binding obligation of the Parties enforceable against each
Party in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles.


(b)           The execution and delivery by the Parties of this Agreement and
the consummation of the transactions contemplated hereby and thereby do not and
shall not, by the lapse of time, the giving of notice or otherwise: (a)
constitute a violation of any law; or (b) constitute a breach or violation of
any provision contained in the Articles of Incorporation or Bylaws, or such
other document(s) regarding organization and/or management of the Parties, if
applicable; or (c) constitute a breach of any provision contained in, or a
default under, any governmental approval, any writ, injunction, order, judgment
or decree of any governmental authority or any contract to which either the
Company or the Creditor is a party or by which either the Company or the
Creditor is bound or affected.


(c)           Creditor hereby covenants that it will, whenever and as reasonably
requested by the Company and at Creditor’s sole cost and expense, do, execute,
acknowledge and deliver any and all such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, powers of attorney and any
instruments of further assurance, approvals and consents as the Company may
reasonably require in order to complete, insure and perfect the transactions
contemplated herein.
 
4.           Creditor Representations and Warranties.





(a)           Creditor recognizes that the Shares have not been registered under
the Securities Act of 1933, as amended (the “1933 Act,” or the “Act”), nor under
the securities laws of any state and, therefore, cannot be resold unless the
resale of the Shares are registered under the 1933 Act or unless an exemption
from registration is available.  Creditor may not sell the Shares without
registering them under the 1933 Act and any applicable state securities laws
unless exemptions from such registration requirements are available with respect
to any such sale;


 
Page 2 of 6

--------------------------------------------------------------------------------

 
(b)           Creditor acknowledges that he, she or it:


(i)            is an “accredited investor” as defined in Rule 501 of the Act;
and


(ii)           has had an opportunity to and in fact has thoroughly reviewed the
Company’s periodic report filings (Form 10-K and 10-Q), current report filings
(Form 8-K) and the audited and unaudited financial statements, description of
business, risk factors, results of operations and related business disclosures
described therein at http:///www.SEC.gov (“EDGAR”); has had a reasonable
opportunity to ask questions of and receive answers and to request additional
relevant information from a person or persons acting on behalf of the Company
regarding such information; and has no pending questions as of the date of this
Agreement and as such, has had access to information similar to that which would
be included in a Registration Statement under the 1933 Act;


(c)          Creditor has such knowledge and experience in financial and
business matters such that Creditor is capable of evaluating the merits and
risks of an investment in the Shares and of making an informed investment
decision, and does not require a representative in evaluating the merits and
risks of an investment in the Shares;


(d)           Creditor recognizes that an investment in the Company is a
speculative venture and that the total amount of consideration tendered in
connection with this Agreement is placed at the risk of the business and may be
completely lost.  The ownership of the Shares as an investment involves special
risks;


(e)           Creditor realizes that the Shares cannot readily be sold as they
will be restricted securities and therefore the Shares must not be accepted
unless Creditor has liquid assets sufficient to assure that Creditor can provide
for current needs and possible personal contingencies;


(f)           Creditor confirms and represents that he, she, or it is able (i)
to bear the economic risk of the Shares, (ii) to hold the Shares for an
indefinite period of time, and (iii) to afford a complete loss of the
Shares.  Creditor also represents that he, she, or it has (i) adequate means of
providing for his, her, or its current needs and possible personal
contingencies, and (ii) has no need for liquidity in the Shares;


(g)           All information which Creditor has provided to the Company
concerning Creditor's financial position and knowledge of financial and business
matters is correct and complete as of the date hereof;


 
Page 3 of 6

--------------------------------------------------------------------------------

 
(h)           Creditor has carefully considered and has, to the extent he, she,
or it believes such discussion is necessary, discussed with his, her, or its
professional, legal, tax and financial advisors, the suitability of an
investment in the Shares for his, her, or its particular tax and financial
situation and his, her, or its advisers, if such advisors were deemed necessary,
have determined that the Shares are a suitable investment for him, her, or it;


(i)           Creditor understands that the Shares are being offered to him, her
or it in reliance on specific exemptions from or non-application of the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Creditor set forth
herein in order to determine the applicability of such exemptions and the
suitability of Creditor to acquire the Shares. All information which Creditor
has provided to the Company concerning the undersigned's financial position and
knowledge of financial and business matters is correct and complete as of the
date hereof, and if there should be any material change in such information
prior to acceptance of this Agreement by the Company, Creditor will immediately
provide the Company with such information; and


(j)           Creditor understands and agrees that a legend has been or will be
placed on any certificate(s) or other document(s) evidencing the Shares in
substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."


5.           Miscellaneous.


(a)           Assignment.  All of the terms, provisions and conditions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assigns.


 
Page 4 of 6

--------------------------------------------------------------------------------

 
(b)           Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Illinois, excluding any provision
which would require the use of the laws of any other jurisdiction.


(c)           Entire Agreement, Amendments and Waivers.  This Agreement
constitutes the entire agreement of the Parties regarding the subject matter of
the Agreement and expressly supersedes all prior and contemporaneous
understandings and commitments, whether written or oral, with respect to the
subject matter hereof.  No variations, modifications, changes or extensions of
this Agreement or any other terms hereof shall be binding upon any Party hereto
unless set forth in a document duly executed by such Party or an authorized
agent of such Party.


(d)           Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.


(e)           Severability.  Should any clause, sentence, paragraph, subsection,
Section or Article of this Agreement be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Agreement, and the Parties agree that the part or
parts of this Agreement so held to be invalid, unenforceable or void will be
deemed to have been stricken here from by the Parties, and the remainder will
have the same force and effectiveness as if such stricken part or parts had
never been included herein.


(f)           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.










[Remainder of page left blank. Signature page follows.]
 
 
 
 
 
 
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.




“Company”


Epazz, Inc.




By:______________________


Its:_______________________


Printed Name:___________________








“Creditor”


L & F Lawn Services, Inc.




By:______________________


Its:_______________________


Printed Name:___________________

 
 
 
 
 
Page 6 of 6

--------------------------------------------------------------------------------